IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF A                      §
    MEMBER OF THE BAR OF                    §         No. 57,2020
    THE SUPREME COURT OF                    §
    DELAWARE:                               §
                                            §
    DONALD C. VAVALA, III,                  §         Board Case No. 114670-R
                                            §
    Petitioner.                             §

                           Submitted: February 17, 2020
                           Decided:   February 24, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                         ORDER

         It appears to the Court that:

         (1)      On March 14, 2019, this Court suspended the petitioner, Donald

C. Vavala, III, from the practice of law in Delaware for fifteen months,

retroactive to May 3, 2018. 1 Vavala was eligible to petition for reinstatement

as of August 3, 2019. Vavala filed his petition for reinstatement on October

16, 2019. The Office of Disciplinary Counsel supported Vavala’s petition

subject to the proposed conditions in the petition.

         (2)      The Board on Professional Responsibility held a hearing on

Vavala’s petition and filed its Report and Recommendation with this Court on


1
    In re Vavala, 2019 WL 1220931 (Del. Mar. 14, 2019).
February 11, 2020. The Board recommends that Vavala be reinstated subject

to the proposed conditions in his petition for reinstatement. The Office of

Disciplinary Counsel and Vavala have informed the Court that they will not

be filing any objections to the Report and Recommendation.

      (3)    The Court has reviewed the Report and Recommendation

carefully.   The Court has determined that the Board’s Report and

Recommendation should be adopted in its entirety.

      NOW, THEREFORE, IT IS ORDERED that the Board’s Report and

Recommendation (which is attached as Exhibit A) is ACCEPTED. Donald

C. Vavala, III, Esquire, shall be reinstated, effective immediately, as a

member of the Bar of this Court, subject to the following conditions:

      (a)    He shall successfully complete his current DE-LAP Monitoring

             Agreement which expires in April 2020. He will continue to be

             subject to mandatory drug and alcohol testing at the direction of

             the Executive Director of DE-LAP for an additional two-year

             period following the completion of his current DE-LAP

             Monitoring Agreement, with the frequency of such testing at the

             discretion of DE-LAP. The Executive Director of DE-LAP shall

             have the discretion to report any noncompliance with that

             agreement to the ODC;



                                   2
(b)   He shall remain in active treatment with a licensed mental health

      or substance abuse treatment provider or providers and will

      comply with all treatment recommendations of those providers

      for at least one year following his reinstatement from suspension;

      and

(c)   He shall remain active with DE-LAP for an additional period of

      two years following the April 2020 expiration of his current DE-

      LAP     Monitoring     Agreement     and    shall   follow    the

      recommendation of DE-LAP as to the scope and frequency of

      that continued involvement.


                                 BY THE COURT:

                                 /s/ Tamika R. Montgomery-Reeves
                                             Justice




                             3